 OHIO SEALER AND CHEMICAL CORPOhio Sealer and Chemical Corporation and InternationalUnion,United Automobile,Aerospace and AgriculturalImplementWorkers of America(UAW)Cases9-CA-5219-2 and 9-CA-5263April 30, 1970DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND BROWNOn December 30, 1969, Trial Examiner Fannie MBoyls issued her Decision in the above-entitled proceed-ing, finding that the Respondent had engaged in andwas engaging in certain unfair labor practices withinthemeaning of the National Labor Relations Act, asamended, and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision Shealso found that the Respondent had not engaged incertain other unfair labor practices alleged in the com-plaint, and recommended the dismissal of such allega-tionsThereafter, the General Counsel filed limitedexceptions to the Trial Examiner's Decision and a briefin support thereofPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the NationalLabor Relations Board has delegated its powers in con-nection with this case to a three-member panelThe Board has reviewed the rulings of the Trial ExamInermade at the hearing and finds that no prejudicialerror was committed The rulings are hereby affirmedThe Board has considered the Trial Examiner's Decision,the exceptions and brief, and the entire record in thiscase, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with the following modificationsThe Trial Examiner found that the Respondent violated Section 8(a)(1) of the Act, as alleged in the amendedcomplaint, when Supervisor Murray Tait told employeeRalph Strunks on October 3, 1969, that Strunks hadnot received a wage increase because of his "unionactivities in those meetings," namely his asking a particu-larquestion of the Respondent's counsel who hadappealed to the employees to vote against the UnionNo exception was filed to that finding The GeneralCounsel excepted solely to the limited nature of theTrial Examiner's recommended remedy, which consistedonly of a cease-and-desist order, including posting ofa noticeThe General Counsel contends that Strunksshould be made whole for any wage increase discrimina-torilydenied himWe find no merit in the GeneralCounsel's exceptionAs the Trial Examiner stated, the complaint, as amended, did not allege that Strunks was, in fact, discriminatorily denied a wage increaseMoreover, the record failsto establish that he was denied an increase for the245reason given, and, in any event, the issue was notfully litigatedWe therefore find that the remedy recom-mended by the Trial Examiner, as modified herein,is appropriate for the only violation found, the makingof a coercive statementORDERPursuant to Section 10(c) of the National Labor Rela-tionsAct, as amended, the National Labor RelationsBoard adopts as its Order the Recommended Orderof the Trial Examiner, as modified herein, and herebyorders that the Respondent, Ohio Sealer and ChemicalCorporation, Dayton, Ohio, its officers, agents, succes-sors, and assigns, shall take the action set forth inthe Trial Examiner's Recommended Order, as modifiedbelowIDelete from paragraph 1(a) the words "or in factdenying to any employee a wage increase for that rea-son "2Delete from the first indented paragraph of thenotice the words "nor will we, in fact, deny a wageincrease to any one for that reason "IT IS FURTHER ORDERED that those allegations ofthe complaint as to which no violations have been foundbe, and they hereby are, dismissedTRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEFANNIE M BOYLS, Trial Examiner This case, initiatedby charges filed on June 11 and July 18, 1969, anda complaint issued on August 27, 1969, was tried beforeme in Dayton, Ohio, on October 13 and 14, 1969 ThecomplaintallegesthatRespondent violated Section8(a)(1) and (3) of the Act It was amended during thecourse of the hearing to allege that Respondent hadengaged in an additional violation of Section 8(a)(1)Respondent filed an answer to the complaint and tothe amendment, denying that it had engaged in theunfair labor practices alleged Subsequent to the hearingcounsel for the General Counsel and for Respondentfiled helpful briefs, which have been carefully consideredUpon the entire record in this case and from myobservation of the demeanor of the witnesses as theytestified, I make the followingFINDINGS OF FACTITHE BUSINESS OF RESPONDENTRespondent is an Ohio corporation, engaged at Dayton,Ohio, in the manufacture of asphalt and chemicalsealersDuring the year preceding the issuance of thecomplaint, which is a representative period, Respondentsold and shipped directly from its Dayton plant to cus182 NLRB No 36 246DECISIONS OF NATIONALLABOR RELATIONS BOARDtomers outside the State of Ohio products valued inexcess of $50,000. I find, upon these admitted facts,that Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) ofthe Act and that it will effectuate the policies of theAct to assert jurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion, United Automobile, Aerospaceand Agricultural Implement Workers of America, UAW(herein called the Union), is a labor organization withinthe meaning of Section 2(5) of the Act .111.THE UNFAIR LABOR PRACTICES ALLEGEDA. Setting and IssuesOn May 14, 1969, the Union filed a representationpetition, seeking an election and certification as thebargaining representative of Respondent's employees.The Union won the election which was held on June26 and was certified on July 7. During the preelectionperiod,Respondent,through its attorney, William Trea-cy,made speeches to the employeesin anattemptto persuade them to reject the Union at the polls.One of the issues presented is whether certain statementsthe Act or were in violation of Section 8(a)(1) of theAct.Subsequent to the election one of the union leaders,Raybon Barrett, Sr., was discharged.As to him theissue is whether Respondent discriminated against himbecause of his prominence in the Union in assigninghim duties not assigned to others and then dischargedhim for threatening to report the matter to the Unionorwhether,asRespondent contends,he was treatedno differently than other employees in the assignmentof duties and was discharged for threatening physicalharm to Respondent's plant manager.Finally, there is presented the issue raised by theamendment to the complaint,whether Respondent violat-ed Section 8(a)(1) of theAct bytelling employee Strunks,who was not in the bargaining unit but had supportedtheUnion,that he was being denied a wage increasebecause of his union activities.B.The Alleged Coercive Statements Attributed toRespondent,'s CounselRespondent's counsel, Treacy, came to the plant andaddressed the employees upon several occasions shortlybefore the election. He told them in effect that hispurpose in talking to them was to persuade them thattheUnion 'could be harmful to them and that theywould be better off without the Union. The coercivestatements charged to him were to the effect that (1)if the Union won the election, Respondent would startfrom the Federal minimum wage rate in bargaining withtheUnion, through Respondent's employees werealready being paid substantially more than that, and(2) the employees could gain better working conditionsby dealing individually with Respondent than the Unionhad been able to obtain in a contract with ProtectiveTreatment, one of Respondent's competitors.With respect to the firstallegation,Treacy crediblytestified that his statements regarding the Federal mini-mum wage arose in the following manner: At one ofthe meetings an employee, Orville Graham, stated thathe had heard from a union representative that if theUnion won the election, Respondent could not legallyinsist on a contract which provided for less than theemployees weregettingbefore the election and thereforethe employees would have nothing to lose by selectingthe Union. The employee asked if this statement wastrue. Treacy replied that in his opinion it was not truebecause all the Employer was obligated to do as amatter of law was to start from the Federal minimumwage and that how high the wage figure got woulddepend on the relative strength of the parties. Treacyassured the employees, however, that no intelligent com-pany would consider lowering employees' wages becausegood help was too difficult to get and keep. He statedthat as a result.of collective bargaining the employeesmight wind up with more than they had been receiving,they might wind up with about thesameas they thenhad, or they might end up with less.' Treacy's versionof his statements at the meeting on this subject aresimilar to those made by Respondent in a written state-ment of Respondent's position distributed to all employ-ees in the unit on June 24, 2 days before the election.Ifind nothing unlawfully coercive in the written state-mentand, even it be assumed that Treacy did notstateRespondent's position as clearly at ' the meetingas it appears in the written statement and in his testimo-ny, the written statement would tend to assure theemployees that Respondent had nointentionof takingaway from them any of the benefits they might havehad merely because of their selection of the Union.Iam not persuaded that Treacy's statements on thissubject were unlawful. SeeTRW, Inc.,173 NLRB No.223.A like conclusion is reached with respect to his state-mentsregarding the contract with Respondent's competi-tor,ProtectiveTreatment.According to employeeStrunks, after Treacy had made the point that unionscould break a company, employee Barrett mentionedthat the employees of Protective Treatment were repre-sented by the Union and that that Company had notgone bankrupt or gone out of business. Treacy thereupondisplayed what purported to be a copy of the Union'scontract with Protective Treatment and started tearingit apart, item byitem,and contending that Respondent'sworking conditions were better than those provided inthe union contract. He stated that Respondent wouldbe glad to do as well or better than Protective TreatmentIThe version of employees Strunks and Barrett regarding Treacy'sstatements on the subject of Respondent's bargaining obligations, thoughnot given in the detail described above, were not inconsistent withTreacy's testimony They, too, testified that Treacy's statements werein response to an employee's question OHIO SEALER AND CHEMICAL CORPhad done for its employees He told the employeesthat Respondent was not making any promises to themat that time because it could not legally do so, butasked the employees to have faith in Respondent's goodintentionsHe stated that if the employees trustedRespondent, it would not be unfair to them Treacy'stestimony regarding what he told the employees in com-paring their working conditions with those of employeesof Protective Treatment is not substantially differentfrom Strunks'versionNeither version,inmy opinion,constitutes an invitation to the employees to deal directlywith Respondent rather than through a union in orderto obtain better bent;lts,as the General Counsel appar-ently contends In view of his analysis of the ProtectiveTreatment contract which showed that Respondent wasalready doing as well or better for its employees thanProtective Treatment, Treacy's statement that Respond-ent would be glad to do as well or better than ProtectiveTreatment does not appear to constitute a promise ofbenefit hinging on the Union'sdefeat at the polls Ido not find Treacy's statements taken in their contextto be unlawfully coerciveC The AllegedDiscriminationAgainstBarrettRaybon Barrett,Sr, was hired by Respondent onNovember 14, 1968,and worked as a mixer operatoruntil his discharge on July 15, 1969 He was the mostactive union protagonist prior to the election and subse-quently was selected as a union committeeman Respond-ent acknowledges that it knew of his leading role inthe Union at the time of his dischargeWhether Respondent,on July 15, discriminated againstBarrett by requiring him to adhere more strictly toshop policy in the performance of his duties than wasrequired of other employees doing similar work andby discharging him for threatening to report the allegeddiscrimination to the Union,as the General Counselcontends,or whether,as Respondent contends,it treatedBarrett no differently than the other employees anddischarged him for threateningbodilyharm to PlantManager Durst,turns on issues of credibility I haveno doubt that the version of Durst,rather than thatof Barrett, regarding the events precipitating Barrett'sdischarge is the more accurateThe mixer operation upon which Barrett worked wasa two-man operation,with some free time affordedthe operators between the running of the batches throughthe mixing machine Foreman Curtis was the immediatesupervisor over the mixer operations but on July 15,he was filling in for the quality control man, who wason vacation,and was not physically in the area ofthemixing machines Shortly after 4 p in on that dayPlantManager Durst walked through the area andobserved that Barrett was not at his work station andthat the floorman,Malone,instead,was assisting Bar-rett's partner,Harbison, in operating the mixer Durst,after asking Harbison whether that was the normal wayinwhich the machine was operated,went looking forBarrett but could not find himWhen Barrett did returnto his work station, Durst asked where he had been247and Barrett replied that he had been to the newestbuilding about 200 feet away Durst told him that Floor-man Malone should not have to help operate the mixer,that it was a two-man operation and that thereafterhe wanted the man who sets up the batch to helptheman on the mixing machine while the batch isbeing run and did not want Barrett to be off visitingBarrett denied that he had been visitingAfter Durst left,Barrett talked to the men on anothermixer and ascertained from them that Durst had giventhem no instructions regarding the manner in whichthemixer operation should be handledHe decidedthat he had been singled out for special treatment andsent word to Durst that he wanted to talk to DurstWhen Durst arrived,Barrettwas waiting for himnear the water fountain,which is 8 or 10 feet fromthe outside door to the entrance hall which goes intothe officesBarrett accused Durst of picking on himby singling him out to tell him how to run the mixeroperation without giving the same instructions to theother operatorsDurst denied that he was picking onBarrett and stated that Barrett would have to performhis duties in the manner in which Durst had prescribedBarrett replied that he would not perform his workin that manner because the other men were not givensimilar instructionsDurst, as he turned to leave,statedthatBarrettwould have to do as he was instructedto do or punch out and go home Barrett was veryangry and his voice became increasingly louder as hetoldDurst that he would not follow instructions andwould not punch out As Durst opened the door tothe entrance hallway, Barrett told Durst, "I'd like toget you outside for 5 minutes and beat your brainsout "2 Durst asked if that was a threat and Barrettreplied,No That'sa promise But it doesn't makeany difference You don't have any witnesses "3Abouta half hour later, Durst,after having consultedRespondent'svice president,Pernush,and its counsel,prepared a discharge notice for Barrett and presenteditto him in the presence of six other persons whomDurst had asked to accompany him The discharge noticewas from Vice President Pernush and stated that Barrettwas being discharged because of his "threat of bodilyharm" to Plant Manager DurstOn the basis of the above recited facts and the entirerecord, I have no doubt that Barrett was, indeed, dis2Barrett is about 6 feet 6 inches tall and weighs about 255 poundsDurst is shorter and weighs about 170 pounds9Except as to the threat described above there is no substantialdispute as to what took place on July 15 Barrett s version is thatafterDurst told him that he would have to follow instructions orpunch out he replied that he would not punch out that Durst statedWe II see about thatthat as Durst started opening the door BarrettsaidI in going to see my union man about this that Durst thenasked if that was a threat and that Barrett repliedNo That s apromiseIhave credited Durst s testimony supported in substantialrespects by the testimony of Gene B Tassie who was then workingfor Respondent as a chemist but at the time of the hearing was workingelsewhere Roger Rhupert a laboratory technician and Claude Isenstema chemist These three men who were h'svmg a conference in anoffice near the door had their attention arrested for loud voices outsidethe door and heard most of what was s ud after Durst opened thedoor 248DECISIONSOF NATIONALLABOR RELATIONS BOARDcharged because he had threatened bodily harm to Durst.Moreover, I find no basis for concluding that Durstwasmotivated by any antiunionconsiderations ininstructingBarrett to stay on' the job and assist hispartner throughout the time it was necessary to operatethemixingmachine.Durst' on prior occasions hadrequested Supervisor Curtis to tell the men to stayon their jobs and Curtis had admonished employee Harbi-son to do so about a month prior to the incident hereinvolved.The complaint must accordingly be dismissed insofaras it alleges any unlawful discrimination against Barrett.D. Respondent's Explanation to Employee Strunks ThatHe Did Not Receive a Wage Increase Because of HisIUnionActivitiesRalph Strunks, although paid on an hourly basis ratherthan on a salary basis as were other laboratory employ-ees,was classified by Respondent as a laboratoryemployee. He attended threeunion meetingsand soughttovote in the election but his vote was challengedbecause hisnamewas not on the voting eligibility list.The complaint was amended during the course ofthe hearing to includean allegationthatRespondenthad violated Section 8(a)(1) of the Act by telling Strunkson or about October 3, 1969 (subsequent to the issuanceof theoriginal complaint),that he had not receivedawage increase because of his activities on behalfof the Union. The testimony leading to the amendmentwas opened up during the course of cross-examinationof the witness as to whether he had any ill will towardthe Company which had caused him voluntarily to givethe National LaborRelationsBoarda statementregard-ingwhatAttorneyTreacy had said in preelectionspeeches to the employees. It appeared from his testimo-ny that he did feel that he had not been treated rightbecause of his failure to receive, a wage increase eitherat the time the employeesin the bargainingunit receivedan increaseor at the time the laboratory employeesreceived one about 2 monthsearlier.Strunks had been asking for a wage increase aboutonce a week for about 6 months, he testified. Mostof the time his supervisor, Murray Tait, would tellhim he could not do Strunks any good Once,in responseto a question Strunks' addressed to Tait's superior, JosephGreene, as to why he was not given a raise, Greenemerely told him to keep his nose clean. On anotheroccasion Tait told him that no adjustment in his wagescould be made until after the completion of contractnegotiationswith the Union on the subject of wagesso that Respondent would know what amount of moneywould be given generally.Finally, on October 3, a day or two after the unionmembers had voted to approve a contract containinga provision for wage increases, Strunks, in the presenceof Foreman Greene,againasked his supervisor, MurrayTait,why he had not been granted a wage 'increasesince everyone else had received one. With respectto Tait's reply^on this occasion, Strunks s-credibly testifiedas follows:This is when he told me that it was because ofmy union activities in those meetings and the thingIhad asked Mr. Treacy about if the Companybroke the faith that he sold us on and we votedthe Union out and the Company went against uswould he come back and represent us since hehad so much faith in them. and Murray [Tait]toldme that it was a very rude and ignorant thingto have said to Mr. Treacy. And it made the Compa-ny very mad that I made that statement. That'sthe exact words he told me; it made the Companyvery mad.And if Murray Tait was here under oath he wouldtell 'ou that he said that.Neither Supervisor `Tait nor ' Foreman Greene, whowas present when Tait allegedly made the statementsabove quoted, were called to'testify. I am convincedthatTait did make the statements attributed to himby Strunks. I credit Strunks, however, not only becausehis testimony is undenied but also because he impressedme as a sincere and honest person.Strunks' remarks addressed to Attorney Treacy inresponse to Treacy's appeals to the employees, in thepreelection speeches, to have faith in the Companyand vote against the Union were clearly union or concert-ed activities protected under Section 7 of the Act.Respondent's conduct was accordingly in violation ofSection 8(a)(l) of the Act.CONCLUSIONS OF LAW1.By telling an employee that he was being denieda wage increase given to other employees because ofhis activities in support of thet Union, Respondent inter-feredwith, restrained, and coerced its employees inthe exercise of their rights guaranteed in Section 7of the Act, in violation of Section8(a)(1').2.The aforesaid unfair labor practice affects com-merce within the meaning of Section 2(6) and (7) ofthe Act.3.A preponderance of the evidence does not supportthe allegations of the complaint that Respondent violatedSection 8(a)(3) of the Act by discharging employee Bar-rettor violated Section 8(a)(1) of the Act except inthe respect specifically found herein.THE REMEDYIthaving been found that Respondentengaged inan unfair labor practice within the meaning of Section8(a)(1) of the Act, my Recommended Order will requirethat it, cease and desist therefrom and take affirmativeaction normally required to remedy violations of thenature found.The question arises as to whether, in addition,Respondent should be required, under the order, tomake employee Strunks whole for any wage increasewhichmay have been discriminatorily denied himbecause of his union activities. I am not recommendingthat remedy for the following reasons: In the first place,the complaint does not allege that Strunks was in fact OHIO SEALER AND CHEMICAL CORP.,discriminatorily denied a wage increase because of hisunion activities-conduct which would have been a viola-tion of Section 8(a)(3) as well as Section 8(a)(1)-butonly that Strunks had been told that he was ;beingdenied an increase for that reason, in violation of Section8(a)(1). In the second place, Supervisor Tait made thestatement on or about October 3, only a day or twoafter the union members had voted to ratify the contractwhich their representatives had negotiated. The contractwas not signed,until October 10-only 3 days, beforethe commencement of the hearing herein-and no evi-dence was adduced as to when the wage increasesmentioned in the contract were to become effective.Despite what Strunks' immediate` supervisor told him,it is reasonable to expect, in view of the lack of anyevidence of a general disposition by Respondent toengage in unfair' labor practices, that Respondent's topmanagement and counsel will now see that Strunksdoes not suffer any financial loss because of his unionactivities.Finally,my Recommended Order will besufficiently broad to preclude Respondent from continu-ing to deny Strunks a wage increase for discriminatoryreasons, if it has in fact done so.On the basis of the foregoing findings of fact andconclusions of law and the entire record, there is issued,pursuant to 10(c) of the Act, the following:RECOMMENDED ORDERRespondent, Ohio Sealer and Chemical Corporation,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a),Telling any employee that he is being denied awage increase because of his, -union activities or infact denying to any employee a wage increase for thatreason.(b) In anylikeor related manner interfering with,restraining, 'or coercing employees in the exercise oftheir rights guaranteed-under Section7 of the Act.2.Take the following affirmative' action necessaryto effectuate the policies of the Act:(a)Post at its plant in Dayton, Ohio, copies of theattached notice marked "Appendix. "4 Copies of saidfor Region 9, after being duly signed by Respondent'sauthorized representative, shall be posted by it immedi-ately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employeesare customarily posted. Reasonable steps shall be takenIn the event no exceptions are filed as provided by Sec 102.46of the Rules and Regulations of the National Labor Relations Board,the findings; conclusions,, recommendations, and Recommended Orderherein shall, as provided in Sec 102 48 of the Rules and Regulations,249by Respondent to insure that,said notices, are not altered,defaced, or covered by any other material.(b)Notify said Regional Director, in' writing, within20 days from the receipt of this Decision, what stepshave been taken to comply herewith.5Insofar as the complaint alleges violations of thestatute not specifically found herein, it is'hereby dis-missed.ibe adopted by the Board and become its findings; conclusions, andorder; and all objections thereto shall be deemed waived for all purposesIn the event that the Board's Order is enforced by a judgment ofaUnited States Court of Appeals, the words in the noticereading"Posted by Order of the National Labor RelationsBoard" shall bechanged to read "Posted Pursuant to a'Judgment of the United StatesCourt of Appeals Enforcing an Order of the National Labor RelationsBoardIn the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notifythe RegionalDirector, in writing,within 10 days from the date of this Order whatsteps the Respondent has taken to comply herewith "APPENDIXNOTICE TOEMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agencyof the United States GovernmentWE WILL NOT tell any:employee that he is beingdenied a wage increase because of his union activi-ties;nor will we, in fact, deny a wage increaseto any one for that reason.:WE WILL NOT inany like or related mannerinterferewith, restrain,or coerce our employeesin the exercise of their right to engage in union.activitiesor other concerted activities for theirmutual aid and protection.OHIO SEALER ANDCHEMICAL CORPORATIONDated'By(Employer)(Representative),(Title)This is an official notice and must not be defacedby anyone'This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any other material. ' 'Any questions concerning this notice or compliancewith its provisions,may be directed to the Board'sOffice, Room 2407, Federal Office Building, 550 MainStreet, Cincinnati, Ohio 45202, Telephone 513-684-3686.